Order entered November 22, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00113-CV

                  IN THE INTEREST OF R.N. AND R.N., CHILDREN

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-12-07618

                                         ORDER
       Before the Court is appellant’s November 21, 2016 second motion for extension of time

to file an amended brief. We GRANT appellant’s motion and ORDER the brief filed by

December 21, 2016.

       We caution appellant that no further extension will be granted absent extenuating

circumstances.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE